Judgment unanimously affirmed. Memorandum: The verdict was supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495), defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147), and his sentence is not excessive. The trial court did not abuse its discretion in limiting defense counsel’s direct examination of Linda MacBeth because her proposed testimony was not relevant. Defendant’s constitutional speedy trial motion was properly denied (see, People v Taranovich, 37 NY2d 442, 445). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.